        Case 2:19-cv-12378-MLCF-MBN Document 1 Filed 08/29/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


  UNITED STATES OF AMERICA                        * CIVIL ACTION

  VS.                                             * NO. 19-CV-12378

  ANH THI VAN                                     * SECTION “____”

                                                  * MAGISTRATE

                                          *       *      *


                                          COMPLAINT

        NOW INTO COURT, through the undersigned Assistant United States Attorney, comes

Plaintiff, the United States of America, and respectfully submits its Complaint against Defendant,

Anh Thi Van, and hereby alleges the following:

                                Parties, Jurisdiction, and Venue

                                                 1.

        Plaintiff is the United States of America proceeding in its sovereign capacity.

                                                 2.

        Defendant is Anh Thi Van (AVan@), who is domiciled at 13559 Dwyer Blvd., New Orleans,

LA 70129.

                                                 3.

        Jurisdiction is proper under 28 U.S.C. ' 1345 and 15 U.S.C. ' 634(b)(1).

                                                 4.

        Venue is proper in this judicial district under 28 U.S.C. ' 1391(b) since Van is domiciled

in this judicial district.

                                               -1-
      Case 2:19-cv-12378-MLCF-MBN Document 1 Filed 08/29/19 Page 2 of 6



                                              Facts

                                                5.

       Plaintiff files the instant Complaint as a result of Defendant defaulting on two loans issued

by the Small Business Administration (SBA).

                                               6.

       First, on April 1, 2006, Van signed an SBA document captioned ANote (Secured Disaster

Loans) (hereinafter “Note 1”).@

                                                7.

       The SBA Loan Authorization approved Loan Number DLH15428060-01 to Van in the

amount of $53,600.00.

                                                8.

       The SBA loan was authorized to rehabilitate/replace disaster-damaged personal property

at 13559 Dwyer Blvd., New Orleans, LA 70129 caused by Hurricane Katrina in August 2005.

                                                9.

       The SBA loan provided that interest would accrue on the principal amount of $53,600.00

at a rate of 2.68 % annually and that Van was to make installment payments of $227.00 monthly,

beginning 12 months from April 1, 2006.

                                                10.

       The SBA loan further provided that if Van violated any of the terms or conditions of the

SBA loan, the loan would be in default and the SBA may declare all or any part of the indebtedness

immediately due and payable.




                                              -2-
      Case 2:19-cv-12378-MLCF-MBN Document 1 Filed 08/29/19 Page 3 of 6



                                                 11.

       Van signed Note 1 dated April 1, 2006 to the SBA promising to repay the SBA loan amount

of $53,600.00.

                                                 12.

       Note 1 reiterated that Van was to make installment payments of $227.00 monthly,

beginning 12 months from April 1, 2006.

                                                 13.

       Note 1 further specified that in the event of default, the SBA may require immediate

payment of all amounts owing under the SBA loan and file suit to obtain judgment.

                                                 14.

       Note 1 also provided that the SBA may collect and demand reimbursement for expenses

incurred in efforts to collect amounts due under Note 1 and SBA loan.

                                                 15.

       Note 1 was modified on August 1, 2007, reducing the principal to $40,000.00 and reducing

the installment payments to $172.00 monthly, beginning April 1, 2007. The interest rate and

terms of the loan otherwise remained the same.

                                              16.

       Van failed to make her monthly payments of $172.00 for Note 1 and was placed in default

September, 2013.

                                              17.

       Additionally, on August 15, 2012, Van signed a second Promissory Note (“Note 2”).




                                             -3-
      Case 2:19-cv-12378-MLCF-MBN Document 1 Filed 08/29/19 Page 4 of 6



                                                 18.

       The SBA Loan Authorization approved Loan Number 53612750-00 to Van in the amount

of $25,000.00.

                                                 19.

       The SBA loan provided that interest would accrue on the principal amount of $25,000.00,

and the loan was to reach maturity in 12 months with the first payment due on October 1, 2012.

                                                 20.

       This SBA loan has a variable interest rate. The index currently is 3.25% per annum.

Interest prior to maturity on the unpaid principal balance of this note will be calculated as described

in the interest calculation method paragraph using a rate of 6.50 percentage points over the index,

resulting in an initial rate of 9.750% per annum based on a year of 360 days.

                                                 21.

       The SBA loan further provided that if Van violated any of the terms or conditions of the

SBA loan, the loan would be in default and the SBA may declare all or any part of the indebtedness

immediately due and payable.

                                                 22.

       Van signed Note 2 dated August 15, 2012 to the SBA promising to repay the SBA loan

amount of $25,000.00.

                                                 23.

       Note 2 reiterated the loan was to reach maturity in 12 months with the first payment due

on October 1, 2012.




                                                -4-
      Case 2:19-cv-12378-MLCF-MBN Document 1 Filed 08/29/19 Page 5 of 6



                                                24.

       Note 2 further specified that in the event of default, the SBA may require immediate

payment of all amounts owing under the SBA loan and file suit to obtain judgment.

                                                25.

       Note 2 also provided that the SBA may collect and demand reimbursement for expenses

incurred in efforts to collect amounts due under Note 2 and SBA loan.

                                                26.

       Van failed to make her monthly payments for Note 2 and was placed in default July, 2014.

                                        Cause of Action

                                                27.

       Due to Van=s default on the SBA loan and Note 1, and after crediting all of Van=s payments,

the United States is entitled to a money judgment in its favor and against Anh Thi Van for the total

unpaid principal amount of the SBA loan, $29,653.61, plus administrative charges of $10,699.76,

and post-judgment interest. See Certificate of Indebtedness, Ex. 1.

       Furthermore, due to Van=s default on the SBA loan and Note 2, and after crediting all of

Van=s payments, the United States is entitled to a money judgment in its favor and against Anh Thi

Van for the total unpaid principal amount of the SBA loan, $23,590.72, plus interest accrued

through April 8, 2019 of $7,450.79, interest accrued from April 9, 2019 to the date of judgment,

administrative charges of $11,200.54, costs pursuant to 28 U.S.C. § 2412, and post-judgment

interest. See Certificate of Indebtedness, Ex. 2.

       WHEREFORE, the United States prays that its Complaint be deemed good and sufficient

and that, after due proceedings, there be judgment in its favor awarding:


                                               -5-
      Case 2:19-cv-12378-MLCF-MBN Document 1 Filed 08/29/19 Page 6 of 6



       1)     the amount of $29,653.61 for Note 1, plus administrative charges of $10,699.76;

              additionally, the amount of $23,590.72 for Note 2, plus interest accrued through

              April 8, 2019 of $7,450.79, additional interest from April 9, 2019 to the date of

              judgment, plus administrative charges of $11,200.54; and

       2)     Post-judgment interest and costs.

                                                    Respectfully submitted,

                                                    PETER G. STRASSER
                                                    UNITED STATES ATTORNEY


                                                     s/Brock D. Dupre
                                                    BROCK D. DUPRE (#28563)
                                                    Assistant United States Attorney
                                                    650 Poydras Street, Suite 1600
                                                    New Orleans, Louisiana 70130-7212
                                                    Telephone: (504) 680-3000
                                                    Facsimile: (504) 680-3184
                                                    Email: Brock.Dupre@usdoj.gov




United States will serve request for waiver of service
via Certified Mail, Returned Receipt Requested on:

Anh Thi Van
13559 Dwyer Blvd.
New Orleans, LA 70129
And
7330 Read Blvd.
New Orleans, LA 70127




                                            -6-
    Case 2:19-cv-12378-MLCF-MBN Document 1-1 Filed 08/29/19 Page 1 of 1


                                  U.S. DEPARTMENT OF THE TREASURY
                                    BUREAU OF TI{E FISCAL SERVICE
                                         WASHINGTON, D.C.20227

                                           ACTING ON BEHALF OF
                                       U.S. Small Business Administration
                                      CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and Address(es):

Anh Van
13559 Dwyer Blvd
New Orleans,LA70129


RE: Treasury Claim TMM2014062927

I certify that the U.S. Small Business Administration (SBA) records show that the debtor named above is
indebted to the United States in the amount stated as follows:

                                                   Principal: $                29,653.61
                              Interest through     04/08/19*: $                      0.00
                                                    DMS      fees: $                9,489.16
                                                    DOJ      fees: $                1,210.60

(pursuant to   3l u.s.c.   3717(e) and 371l(gx6), (7);   3l c.F.R.   285.120) and   3t c.F.R. 901.1(0;   and 28   U.s.c. 527, note)

                 TOTAL debt owed as of 04/08/19: $ 40,353.37
*NOTE: Per the creditor agency profile, the debt continues
                                                           to accrue interest at the annual rate of 0.00%

This debt arose in connection with the co-debtor's September, 2013 default on a SBA Secured home
disaster loan Loan (#DLH1542806001) in the amount of $40,000.00.



CERTIFICATION:           Pursuant to 28 USC ss. 1746, I certiff under penalty of perjury that the foregoing
is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
Small Business Administration.




                                                                           Natalie Stubbs
                                                                           Financial Program Specialist
                                                                           U.S. Department of the Treasury
                                                                           Bureau of the Fiscal Service
   Case 2:19-cv-12378-MLCF-MBN Document 1-2 Filed 08/29/19 Page 1 of 1


                                  U.S. DEPARTMENT OF THE TREASURY
                                    BUREAU OF THE FISCAL SERVICE
                                             WASHINGTON, D.C.20227

                                         ACTING ON BEHALF OF
                                          Small Business Administration
                                        U. S.
                                      CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and Address(es):

Anh Thi Van
7330 Read Blvd.
New Orleans,LA70127


RE: Treasury Claim TRFMl5002l2l92

I certiff that the U.S. Small Business Administration (SBA) records show that the debtor named above is
indebted to the United States in the amount stated as follows:

                                                     Principal: $                23,590.72
                              lnterest through      04108119*: $                  7,450.79
                                                    DMS         fees: $               9,933.28
                                                    DOJ         fees: S               1,267.26

(pursuant to   3l   U.S.C. 3717(e) and 371l(9)(6), (7);   3l   C.F.R. 285.12(i) and   3l   C.F.R. 901.1(0; and 28 U.S.C. 527, note)


                    TOTAL debt owed as of 04/08/19: $ 42,242.05
*NOTE: Per the creditor agency profile, the debt continues to accrue interest                            at the annual rate   of 8.00%
(or $5.17 daily).

This debt arose in connection with the co-debtor's July,2014 default on a SBA Express (#5361275000) in
the amount of $25,000.00.



CERTIFICATION:           Pursuant to 28 USC ss. 1746, I certify under penalty of perjury that the foregoing
is true and correct to the best of my knowledge and belief based upon information provided by the U.S.
Small Business Administration.




                                                                               Signed b) Natalie R. Stul
                                                                             Natalie Stubbs
                                                                             Financial Program Specialist
                                                                             U.S. Department of the Treasury
                                                                             Bureau ofthe Fiscal Service
                           Case 2:19-cv-12378-MLCF-MBN Document 1-3 Filed 08/29/19 Page 1 of 1
2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
            UNITED STATES OF AMERICA                                                                            Anh Thi Van

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                Orleans
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

     (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
           AUSA Brock D. Dupre (#28563), U.S. Attorney's Office
           650 Poydras St., Ste. 1600, New Orleans, LA 70130
           Tel: (504) 680-3000
II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                          of Business In This State

u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
          Defendant                                                                                                                                          of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
       & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
        Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
        (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                             Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                     u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                             Other                                                     u 465 Other Immigration                                                       State Statutes
                                     u    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                        another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             31 USC § 3701, et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                             Default on SBA loan
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 08/29/2019                                                                 s/ Brock D. Dupre
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
